Title: From George Washington to Joan Derk, Baron van der Capellen tot den Pol, 2 August 1783
From: Washington, George
To: Capellen tot den Pol, Joan Derk, Baron van der


                        
                            Gentlemen,
                            Head Qrs State of New York Augt 2d 1783.
                        
                        I find myself so happy, as to be honoured with a Letter from your patriotic Society of the City of Enkhuysen
                            accompanied with one from the Baron De Capellan de Pol, that worthy Patriot and warm friend of the Liberties of mankind in
                            general and in particular of your and our republican States, whose name has been long known and revered in this Country.
                        With these Letters came the Six Kegs of Herring, with which your Society have been pleased to honour me, a
                            very grateful and acceptable present. I beg you, Gentlemen, to be persuaded that I receive this token of your Respect, with
                            the highest gratification; and beg that you will favour me by presenting, in the warmest manner, my most respectful thanks
                            to your right worthy and honourable Society for this mark of their Esteem and distinction, informing them, that it is the
                            wish of my Heart, that the happy Union which has been effected between the two Sister Republic’s may be perfectly cemented
                            by the Ties of Interest and affection to the latest time although this particular Branch of business may not perhaps meet
                            with that enlargement from this Country, which your Society may expect (our Rivers and coasts almost every where
                            abounding with this and other kinds of valuable fish) yet other Branches of intercourse between the two Countries will
                            undoubtedly take place, which will mutually contribute to the Interests of both. In this and in every other thing which
                            may be useful to the benefit of your Society and Republic they may depend on my good disposition; and may Heaven, from the
                            Stores of her Bounty, kindly shower on your Country, your City, and your persons, all those blessings which you so
                            obligingly express for my Country and for me. I am, &c.
                        
                            G. Washington
                        
                    